1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JERRY DAVID AGUILAR,                                Case No. 15cv2446-MMA (AGS)
12                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
13   v.                                                  MOTIONS FOR
                                                         RECONSIDERATION AND TO
14   BATES, et al.,
                                                         ALTER OR AMEND JUDGMENT
15                                    Defendant.
                                                         [Doc. Nos. 103, 104]
16
17
18
19         Plaintiff Jerry David Aguilar, a California state prisoner proceeding pro se, brought
20   this action pursuant to 42 U.S.C. § 1983 against five medical professionals at R. J.
21   Donovan Correctional Facility in San Diego, California, alleging violations of his Eighth
22   Amendment right to adequate medical care. Defendants moved for summary judgment
23   as to Plaintiff’s claims. See Doc. No. 74. On January 17, 2019, the Court granted
24   Defendants’ motion for summary judgment in its entirety. See Doc. No. 93. The
25   following day, the Clerk of Court entered judgment accordingly. See Doc. No. 94. On
26   February 11, 2019, Plaintiff filed a timely notice of appeal. See Doc. No. 95. Plaintiff
27   now moves to alter or amend the judgment pursuant to Federal Rule of Civil Procedure
28   59(e). See Doc. No. 103. Plaintiff also moves for relief from judgment pursuant to

                                                     1
                                                                                15cv2446-MMA (AGS)
1    Federal Rule of Civil Procedure 60(b).1 See Doc. No. 104. For the reasons set forth
2    below, the Court DENIES Plaintiff’s motions.
3                                                   DISCUSSION
4           As an initial matter, Plaintiff moves to alter or amend the judgment pursuant to
5    Federal Rule of Civil Procedure 59(e) which provides that “[a] motion to alter or amend a
6    judgment must be filed no later than 28 days after the entry of the judgment.” Fed. R.
7    Civ. P. 59(e). “That time period is jurisdictional and cannot be extended by the court.”
8    Scott v. Younger, 739 F.2d 1464, 1467 (9th Cir. 1984) (citing Fed. R. Civ. P. 6(b); Glass
9    v. Seaboard Coast Line Railroad Co., 714 F.2d 1107, 1109 (11th Cir. 1983)). The Clerk
10   entered a separate judgment in this action on January 18, 2019. See Fed. R. Civ. P.
11   58(c)(2)(A). Plaintiff’s motion, filed on March 7, 2019,2 is untimely and must be denied
12   on that basis.
13          Plaintiff also moves for relief from judgment pursuant to Federal Rule of Civil
14   Procedure 60(b)(6) which provides, in pertinent part, that “the court may relieve a party
15   or its legal representative from a final judgment, order, or proceeding for . . . any other
16   reason that justifies relief.” Fed. R. Civ. P. 60(b)(6). Once a district court is divested of
17   jurisdiction through appeal of a final judgment, it lacks the power to grant a motion
18   brought pursuant to Rule 60(b) without a remand from the court of appeals. See Davis v.
19   Yageo Corp., 481 F.3d 661, 685 (9th Cir. 2007). However, Federal Rule of Civil
20   Procedure 62.1 provides that “[i]f a timely motion is made for relief that the court lacks
21
22
     1
      Plaintiff has also filed a document styled as “Objections to Magistrate’s Report and Findings Granting
23   Defendants Motion for Summary Judgment.” See Doc. No. 105. Because the assigned magistrate judge
     did not prepare a Report and Recommendation in this action, the Court liberally construes Plaintiff’s
24   submission as a memorandum of points and authorities in support of his motion for relief pursuant to
25   Federal Rule of Civil Procedure 60(b)(6).

26   2
       Plaintiff’s submissions are subject to the “mailbox rule” which provides that a document is deemed
     “filed” by a prisoner at the time he delivers it to the prison authorities for forwarding to the clerk of
27   court. See Houston v. Lack, 487 U.S. 266, 276 (1988); Douglas v. Noelle, 567 F.3d 1103, 1107
     (9th Cir. 2009) (holding that the Houston mail box rule applies to § 1983 suits brought by pro se
28   prisoners).

                                                           2
                                                                                             15cv2446-MMA (AGS)
1    authority to grant because of an appeal that has been docketed and is pending, the court
2    may: (1) defer considering the motion; (2) deny the motion; or (3) state either that it
3    would grant the motion if the court of appeals remands for that purpose or that the motion
4    raises a substantial issue.” Fed. R. Civ. P. 62.1. Accordingly, the Court may consider
5    Plaintiff’s motion within these parameters.
6           The Court notes that Rule 60(b)(6) “is used sparingly as an equitable remedy to
7    prevent manifest injustice and is to be utilized only where extraordinary circumstances
8    prevented a party from taking timely action to prevent or correct an erroneous judgment.”
9    Latshaw v. Trainer Wortham & Co., Inc., 452 F.3d 1097, 1103 (9th Cir. 2006). Here,
10   Plaintiff has not shown that there are extraordinary grounds justifying relief. Plaintiff
11   disagrees with the Court’s findings and conclusions, but mere dissatisfaction with the
12   Court’s summary judgment order or belief that the Court is wrong in its decision are not
13   adequate grounds for relief. See Twentieth Century-Fox Film Corp. v. Dunnahoo, 637
14   F.2d 1338, 1341 (9th Cir. 1981). Moreover, a motion for reconsideration may not be
15   used as a vehicle to re-litigate old matters, raise new arguments, or present evidence that
16   could have been raised prior to entry of the judgment. See Exxon Shipping Co. v. Baker,
17   544 U.S. 471, 486-87 (2008); see also Kona Enters., Inc. v. Estate of Bishop, 229 F.3d
18   877, 890 (9th Cir. 2000) (holding that a motion for reconsideration “may not be used to
19   raise arguments or present evidence for the first time when they could reasonably have
20   been raised earlier in the litigation.”).
21          Plaintiff also argues that the validity of the judgment is undermined by the Court’s
22   failure to appoint counsel to represent Plaintiff and an expert witness to testify on
23   Plaintiff’s behalf. However, district courts lack authority to require counsel to represent
24   indigent prisoners in civil rights cases, see Mallard v. United States Dist. Court, 490 U.S.
25   296, 298 (1989), and may only request the voluntary assistance of counsel pursuant to 28
26   U.S.C. § 1915(e)(1) under “exceptional circumstances,” which were not present in this
27   case. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). Contrary to Plaintiff’s
28   contention otherwise, this was not a “legally complex” case. See King v. Wang, No.

                                                   3
                                                                                15cv2446-MMA (AGS)
1    2:14-cv-1817 KJM DB P, 2018 U.S. Dist. LEXIS 118409, at *5 (E.D. Cal. July 13, 2018)
2    (citing Noble v. Adams, 2009 WL 3028242, at *1 (E.D. Cal. Sept. 16, 2009) (denying
3    plaintiff’s request to appoint medical expert witness in section 1983 action because “the
4    issues are not so complex as to require the testimony of an expert”); Lopez v. Scribner,
5    2008 WL 551177, at *1 (E.D. Cal. Feb. 27, 2008) (denying plaintiff’s request to appoint
6    medical expert witness in § 1983 action because “the legal issues involved in this action
7    are not particularly complex.”); Hooker v. Adams, 2007 WL 4239570, at *1 (E.D. Cal.
8    Dec. 3, 2007) (plaintiff’s motion for the appointment of an expert witness denied as “the
9    legal issues involved in this action are not particularly complex.”)). Additionally, the
10   Court lacks the authority to appoint an expert witness to testify on Plaintiff’s behalf.
11   Federal Rule of Evidence 706 permits courts to appoint only neutral expert witnesses.
12   Fed. R. Evid. 706(a). Nor may a court “appoint an expert for plaintiff’s benefit to be paid
13   by the court.” Gorton v. Todd, 793 F. Supp. 2d 1171, 1184 n.11 (E.D. Cal. 2011).
14         In sum, Plaintiff has not presented “extraordinary circumstances” that would
15   justify relief from judgment.
16                                          CONCLUSION
17         Based on the foregoing, the Court DENIES Plaintiff’s motion to alter or amend the
18   judgment pursuant to Federal Rule of Civil Procedure 59(e) as untimely. The Court
19   DENIES Plaintiff’s motion for relief from judgment pursuant to Federal Rule of Civil
20   Procedure 60(b)(6) on the merits.
21         IT IS SO ORDERED.
22   DATE: May 24, 2019                      _______________________________________
                                             HON. MICHAEL M. ANELLO
23
                                             United States District Judge
24
25
26
27
28

                                                   4
                                                                                 15cv2446-MMA (AGS)
